Exhibit 10.1

Brokerage Multi-Line Reinsurance Agreement

 

REINSURED:    Tower Insurance Company of New York   

a New York corporation

  

(doing business as Tower Select Insurance Company in the State of California)

   Tower National Insurance Company   

a Massachusetts corporation

   Preserver Insurance Company   

a New Jersey corporation

   Mountain Valley Indemnity Company   

a New Hampshire corporation

   North East Insurance Company   

a Maine corporation

   CastlePoint Insurance Company   

a New York corporation

   Hermitage Insurance Company   

a New York corporation

   Kodiak Insurance Company   

a New Jersey corporation

   CastlePoint Florida Insurance Company   

a Florida corporation

   CastlePoint National Insurance Company   

an Illinois corporation

   Massachusetts Homeland Insurance Company   

a Massachusetts corporation

   York Insurance Company of Maine   

a Maine corporation

REINSURER:    Arch Reinsurance Ltd.

WHEREAS Tower Insurance Company of New York is the Pool Manager for the
following companies: Tower National Insurance Company, a Massachusetts
corporation (for its own direct business and the business it assumes from
Massachusetts Homeland Insurance Company, a Massachusetts corporation),
Preserver Insurance Company, a New Jersey corporation (for its own direct
business and the business it assumes from Kodiak Insurance Company, a New Jersey
corporation), North East Insurance Company, a Maine corporation (for its own
direct business and the business it assumes from York Insurance Company of
Maine, a Maine corporation), CastlePoint Insurance Company, a New York



--------------------------------------------------------------------------------

corporation (for its own direct business and the business it assumes from
CastlePoint Florida Insurance Company, a Florida corporation), Hermitage
Insurance Company, a New York corporation, and CastlePoint National Insurance
Company, an Illinois corporation;

NOW, THEREFORE, intending to be legally bound hereby, the Company and the
Reinsurer agree as follows:

BUSINESS COVERED

By this Contract, the Reinsurer agrees to reinsure the Quota Share Percentage of
the Company’s liability under its Policies classified by the Company as:

 

  1. Brokerage Commercial Auto Liability,

 

  2. Brokerage Commercial Multi-Peril Property,

 

  3. Brokerage Commercial Multi-Peril Liability,

 

  4. Brokerage Other Liability (Monoline Liability).

TERM

 

A. This Contract shall apply to all Loss Occurrences with a date of loss on or
after July 1, 2013, on Policies in-force as at June 30, 2013 and Policies
written or renewed with an effective date during the period from July 1, 2013 to
December 31, 2013 (both dates inclusive) unless the Contract is terminated
earlier in accordance with the provisions of the SPECIAL TERMINATION ARTICLE.

For Claims-Made Policies, only original Losses occurring at or after July 1,
2013 shall be covered hereunder (irrespective of claim-made dates).

 

B. Upon expiration or termination of this Contract, the Reinsurer shall remain
liable under Policies in force as at December 31, 2013 as respects Loss
Occurrences with dates of loss up the first anniversary date, termination, or
natural expiration date of such Policies, not to exceed 18 months in all from
the effective date of the Policies.

 

C. Notwithstanding the expiration or termination of this Contract as hereinabove
provided, the provisions of this Contract will continue to apply to all
obligations and liabilities of the parties incurred hereunder prior to such
expiration or termination.

 

2



--------------------------------------------------------------------------------

SPECIAL TERMINATION

 

A. Either party may terminate this Contract at any time by providing written
notice by certified mail to the other party at least 30 days in advance of the
effective date of termination, upon the happening of any one of the following
circumstances:

 

  1. A State Insurance Department or other legal authority orders the other
party to cease writing business;

 

  2. The other party has voluntarily ceased assuming new and renewal reinsurance
business;

 

  3. The other party has become insolvent or has been placed into liquidation or
receivership (whether voluntary or involuntary), or there has been instituted
against it proceedings for the appointment of a receiver, liquidator,
rehabilitator, conservator, or trustee in bankruptcy, or other agent known by
whatever name, to take possession of its assets or control of its operations;

 

  4. For any period not exceeding 12 months which commences no earlier than 12
months prior to the inception of this Contract, the other party’s policyholders’
surplus, as reported in the financial statements of such party has been reduced
by whichever is greater, either 25% of the amount of surplus at the inception of
this Contract or 25% of the amount at the latest anniversary;

 

  5. The other party has become merged with, acquired or controlled by any
company, corporation, or individual(s) not controlling such party’s operations
previously. However, this provision shall not apply where, as of the effective
date hereof, the acquiring or surviving company or corporation has a Standard
and Poor’s and A.M. Best’s rating and Financial Size Category equal to or
greater than the rating held by such party before the merger, acquisition or
change of control;

 

  6. The other party’s A.M. Best Financial Strength Rating has been assigned or
downgraded below A-.

 

B. In the event of such termination, the Company shall have the right, by giving
the Reinsurer prior notice in its termination notice, to relieve the Reinsurer
of liability for Loss Occurrences subsequent to the effective date of
termination. Upon such termination, the Reinsurer shall refund to the Company
the portfolio of ceded unearned premium reserve, less any ceding commission
previously allowed thereon, with respect to Policies in force as of the date of
termination.

DEFINITIONS

In addition to the terms defined elsewhere in this Contract, the terms set forth
below, wherever they appear in this Contract and regardless of whether they
appear in a singular or plural form, shall have the meanings given herein:

 

A. Declaratory Judgment Expense

“Declaratory Judgment Expense” as used herein shall mean all expenses incurred
by the Company in connection with any proceedings brought to determine the
Company’s defense and/or indemnification obligations that are allocable to a
specific claim subject to this Contract. Declaratory Judgment Expense shall be
deemed to have been incurred on the date of the original loss (if any) giving
rise to the proceedings.

 

3



--------------------------------------------------------------------------------

B. Loss

“Loss” as used herein shall mean the actual loss, including any pre-judgment
interest which is included as part of an award or judgment and defense costs
when part of the original Policy, paid or to be paid by the Company on its
liability under the Policies and includes Extra Contractual Obligations, Excess
of Policy Limits liability, and Loss Adjustment Expense. All recoveries,
salvages, and subrogations, which are actually recovered, and reinsurance
inuring to the benefit of this Contract, whether collectible or not, shall be
deducted from the amount of Loss.

 

C. Loss Adjustment Expense

“Allocated Loss Adjustment Expenses” as used in this Agreement shall mean all
costs and expenses that are incurred by the Company in the investigation,
appraisal, adjustment, settlement, litigation, defense or appeal of a specific
claim, including court costs and costs of supersedeas and appeal bonds and
including a) pre-judgment interest, unless included as part of the award or
judgment; b) post- judgment interest and c) legal expenses and costs incurred in
connection with coverage questions and legal actions connected thereto,
including Declaratory Judgment Expenses.

Allocated Loss Adjustment Expenses shall include defense attorneys, and other
claims and legal personnel of Tower Insurance Company of New York/Tower Risk
Management and other costs allocated to the defense and adjustment of a specific
claim. Allocated Loss Adjustment Expense shall also include expenses of
independent third parties, including but not limited to coverage attorneys and
appraisers, retained, assigned and/or employed by the Company in the settlement
of claims.

Allocated Loss Adjustment Expense shall not include Unallocated Loss Adjustment
Expenses. For purposes of this definition, “Unallocated Loss Adjustment
Expenses” shall mean the salaries and overhead of the Company’s employed claims
adjusting staff other than the in-house legal staff assigned to the defense of
specific claims which are covered under Allocated Loss Adjustment Expense.

For purposes of this Agreement, Allocated Loss Adjustment Expense and
Unallocated Loss Adjustment Expense shall be treated in accordance with the
definitions herein, regardless of how the Company classifies Allocated Loss
Adjustment Expense and Unallocated Loss Adjustment Expense in their claims
systems.

 

4



--------------------------------------------------------------------------------

D. Losses Incurred

“Losses Incurred” as used herein shall mean ceded Loss paid as of the effective
date of calculation, plus the ceded reserves for Loss outstanding and IBNR as
carried by the Company as of the same date.

 

E. Loss Occurrence

“Loss Occurrence” as used herein shall mean any Loss(es) and/or series of
Loss(es) arising out of a single event and/or original cause.

 

F. Loss Ratio

“Loss Ratio” as used herein shall mean ceded Losses Incurred divided by Ceded
Reinsurance Premium, all as respects and arising from Policies under this
Contract.

 

G. Net Written Premium

“Net Written Premium” as used herein shall mean the gross written premium of the
Company for the Policies reinsured, less cancellations and return premiums, and
less premiums ceded by the Company for reinsurance, if any, which inures to the
benefit of this Contract.

 

H. Policy

“Policy” as used herein shall mean the Company’s binders, policies, endorsements
and contracts providing insurance or reinsurance on the classes of business
covered as described in the BUSINESS COVERED ARTICLE under this Contract.

 

I. Quota Share Percentage

“Quota Share Percentage” as used herein shall mean 17.5%.

 

J. Risk

“Risk” as used herein shall follow the internal guidelines of the Company.

 

K. Brokerage Business

“Brokerage Business” as used in this Agreement shall mean all classes of
business that are underwritten on an individual Policy basis by the Company’s
underwriting staff through wholesale and retail agents and most or all of the
services are provided by the Company as part of the overall product offering
that are Business Covered hereunder.

 

5



--------------------------------------------------------------------------------

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Company’s Policies.

EXTRA CONTRACTUAL OBLIGATIONS AND LOSS IN EXCESS OF POLICY LIMITS

 

A. Extra Contractual Obligations

This Contract shall cover, within the limits hereof, Extra Contractual
Obligations. The term “Extra Contractual Obligations” means any punitive,
exemplary, compensatory or consequential damages, other than Loss in Excess of
Policy Limits, paid or payable by the Company as a result of any action or
proceeding against it by its insured, its insured’s assignee or a third party
claimant, by reason of alleged or actual negligence, fraud or bad faith on the
part of the Company in handling a claim under a Policy subject to this Contract.

However, this Article shall not apply where the loss has been incurred due to
fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

 

B. Loss in Excess of Policy Limits

This Contract shall cover, within the limits hereof, Loss in Excess of Policy
Limits. The term “Loss in Excess of Policy Limits” means an amount that the
Company would have been contractually liable to pay had it not been for the
limit of the original Policy as a result of any action or proceeding against it
by its insured, its insured’s assignee or a third party claimant. Such Loss in
Excess of Policy Limits shall have been incurred because of failure by the
Company to settle within the Policy limit, or by reason of alleged or actual
negligence, fraud, or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
in the preparation or prosecution of an appeal consequent upon such action.

However, this Article shall not apply where the loss has been incurred due to
fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

 

6



--------------------------------------------------------------------------------

EXCLUSIONS

This Contract shall not apply to and specifically excludes the following:

 

1. Liability as a member, subscriber or reinsurer of any pool, syndicate or
association, but this exclusion shall not apply to Assigned Risk Plans or
similar plans.

 

2. Surety.

 

3. Credit and Financial Guarantee.

 

4. Treaty reinsurance assumed by the Company from other carriers, but this
exclusion shall not apply to inter-company pooling; reinsurance of policies,
contracts, and binders issued by another carrier, for the convenience of the
Company, in a state in which the Company is not licensed or surplus lines
eligible; nor shall this exclusion apply to reinsurance assumed from an
affiliated company, or facultative reinsurance of a captive.

 

5. Life, Accident, and Health Insurance.

 

6. Security and Exchange Commission (SEC) Liability.

 

7. Kidnap and Ransom Insurance.

 

8. Liability of the Company arising by contract, operation of law, or otherwise,
from its participation or membership, whether voluntary or involuntary, in any
insolvency fund. “Insolvency Fund” includes any guaranty fund, insolvency fund,
plan, pool, association, fund or other arrangement, howsoever denominated,
established or governed, which provides for any assessment of or payment or
assumption by the Company of part or all of any claim, debt, charge, fee, or
other obligation of an insurer, or its successors or assigns, which has been
declared by any competent authority to be insolvent, or which is otherwise
deemed unable to meet any claim, debt, charge, fee or other obligation in whole
or in part.

 

9. Loss or liability excluded by the Nuclear Incident Exclusion Clauses -
Liability - Reinsurance - U.S.A. and Canada; and Nuclear Energy Risks Exclusion
Clause (Reinsurance) (1994) worldwide excluding U.S.A. and Canada, attached
hereto.

 

10. Loss, damage, cost or expense directly or indirectly caused by, contributed
to by, resulting from, or arising out of or in connection with biological,
chemical, or nuclear explosion, pollution, contamination and/or fire following
thereon.

 

7



--------------------------------------------------------------------------------

11. War as excluded in the Policies reinsured hereunder. This exclusion,
however, will not be construed to apply to riots, strikes, civil commotion,
vandalism, malicious damage including acts committed by the agent of any
government, party, or faction engaged in war, hostilities, or other war-like
operation, providing such agent is acting secretly and not in connection with
any operations of military or naval armed forces in the country where the
interest insured is situated.

 

12. Loss Portfolio Transfers.

 

13. Professional Liability of any kind including but not limited to Medical
Malpractice, Fiduciary Liability, Directors and Officers Liability, Crime and
Fidelity Liability, Lawyers Liability and Architects and Engineers Liability,
Employment Practices Liability.

 

14. Workers’ Compensation Insurance.

 

15. Boiler and Machinery.

 

16. Aviation, Aerospace and Satellite.

 

17. Residual Value Insurance.

 

18. Product Recall.

 

19. Political Risk Insurance.

 

20. Marine insurance.

 

21. Pure Financial Loss.

 

22. Asbestos.

 

23. Pollution and/or Seepage and/or Contamination.

 

24. Tobacco/tobacco products.

 

25. Cyber Risk.

 

26. Any transmission and distribution lines being a meshwork of wire used by an
Electric Public Utility or Telephone Public Utility or Cable Public Utility
including supporting structures other than those within 1000 feet of insured
premises.

 

27. Policies written through Insurance or Reinsurance Pools, Binders, Lineslip,
Managing General Agents or any other automatic facilities arrangements.

 

8



--------------------------------------------------------------------------------

28. Any Loss arising from New York Labor Law Section 240(1).

 

29. Ex gratia payments.

SPECIAL ACCEPTANCE

The Company may submit in writing to the Reinsurer, for special acceptance
hereunder, business not covered by this Contract. If said business is accepted
by the Reinsurer in writing, it will be subject to the terms of this Contract,
except as such terms are modified by such acceptance.

COVERAGE

 

A The Company shall cede and the Reinsurer shall accept as reinsurance its Quota
Share Percentage of Loss arising from business covered hereunder as described
under the BUSINESS COVERED ARTICLE and in accordance with the terms, conditions
and limitations of this Contract.

 

B. The Reinsurer’s liability inclusive of Extra Contractual Liability, Loss in
Excess of Policy Limits, Loss Adjustment Expense and Declaratory Judgment
Expense for each and every Loss Occurrence involving two or more Risks shall be
limited to its share of $25,000,000 or 6.0% of the ultimate Ceded Reinsurance
Premium, whichever is less; furthermore, the Reinsurer’s total liability
inclusive of Extra Contractual Liability, Loss in Excess of Policy Limits, Loss
Adjustment Expense and Declaratory Judgment Expense in the aggregate for this
Contract for all Loss Occurrences involving two or more Risks will be limited to
its share of $25,000,000 or 6.0% of the ultimate Ceded Reinsurance Premium,
whichever is less.

 

C. Declaratory Judgment Expense will be limited to an additional 90% of the
applicable Policy limit, each Loss Occurrence, each Risk.

 

D. Extra Contractual Obligations and Loss in Excess of Policy Limits will be
limited to an additional 90% of the applicable Policy limit, each Loss
Occurrence, each Risk.

 

9



--------------------------------------------------------------------------------

LOSS RATIO CAP

 

A. The Reinsurer’s total liability for ceded Losses under this Contract will not
exceed 120% of the Ceded Reinsurance Premium.

 

B. Within 60 days after 12 months following the termination or expiration of
this Contract, and annually thereafter until all Loss subject hereto has been
finally settled, the Company shall report to the Reinsurer the Loss Ratio for
the term of this Contract. If the Reinsurer has previously paid Loss in excess
of the Loss Ratio Cap out in paragraph A above, the Company shall return any
such excess payments to the Reinsurer with its report.

REINSURANCE PREMIUM

The Company will transfer to the Reinsurer by October 15, 2013, the Reinsurer’s
Quota Share Percentage of unearned Net Written Premium for Policies in force at
June 30, 2013. Additionally, the Company will cede to the Reinsurer its Quota
Share Percentage of the Net Written Premium on all Policies written or renewed
with an effective date on or after July 1, 2013 (together, the “Ceded
Reinsurance Premium”). The estimated unearned Net Written Premium is
$227,000,000 (for 100% basis). The exact amount shall be confirmed by the
Company and agreed by the Reinsurer at binding.

The payment of the initial transfer of unearned Net Written Premium is a
condition precedent to the liability of the Reinsurer under this Contract.

COMMISSION

 

A. The Reinsurer shall allow the Company a 27.50% provisional commission on all
Ceded Reinsurance Premium to be reported in accordance with the REPORTS AND
REMITTANCES ARTICLE. The Company shall allow the Reinsurer return commission on
return premiums at the same rate.

 

B. The commission shall be adjusted by reference to the Loss Ratio (as defined
herein) and shall be calculated in accordance with a sliding scale which
decreases on a linear scale from a maximum of 31.50% commission at a Loss Ratio
of 61.00% or less, to a minimum of 25.00% at a Loss Ratio of 69.00% or greater,
calculated to 2 decimal places.

 

C. The first calculation of the commission shall be on the account as at
December 31, 2015 and as at quarterly intervals thereafter. The Company shall
first calculate and report the adjusted commission within 30 days of
December 31, 2015 and within 30 days of each quarter-end thereafter. If the
adjusted commission as of the date of adjustment is greater than commissions
previously allowed by Reinsurer, Reinsurer shall remit the difference to Company
within 10 calendar days after receipt and verification of Company’s report. If
the adjusted commission as of the date of adjustment is less than the
commissions previously allowed by Reinsurer, the Company shall remit the
difference to the Reinsurer with the Company’s report.

 

D. It is expressly agreed that the commission allowed the Company includes
provision for all dividends, commissions, taxes, assessments, and all other
expenses of whatever nature, except Loss Adjustment Expense.

 

10



--------------------------------------------------------------------------------

REPORTS AND REMITTANCES

 

A. Within 30 days following the end of each quarter, the Company shall render a
report to the Reinsurer showing the following for the quarter:

 

  1. Gross Written Premium and ceded Net Written Premium;

 

  2. Ceded Earned Premium and ceded Net Earned Premium;

 

  3. Ceding commission on (2) above;

 

  4. Paid Loss and Loss Adjustment Expense (net of any “cash call” amounts
recovered under the provisions of the LOSS SETTLEMENTS ARTICLE);

 

  5. Reserves for outstanding Loss;

 

  6. Reserves for outstanding Loss Adjustment Expense;

 

  7. Reserves for unearned premium

 

  8. Reserves for IBNR.

The positive balance of subparagraph 2 less subparagraph 3 less subparagraph 4
shall be remitted by the Company within 45 days of the quarter end. Any balance
shown to be due the Company shall be remitted by the Reinsurer to the Company
within 15 days of receipt of said report.

It is acknowledged that for reporting purposes, “quarterly” reporting periods
may not, in accordance with the Company’s customary accounting and reporting
practices, coincide with the calendar periods, in which case, subsequent reports
may include days omitted from the prior periods

 

B. The Company will issue individual loss reports for claims with gross reserves
of $1,000,000 and greater.

LOSS SETTLEMENTS

 

A.

All loss settlements made by the Company that are within the terms and
conditions of the Policy or by way of compromise, except as otherwise provided
in this

 

11



--------------------------------------------------------------------------------

  Contract, shall be binding upon the Reinsurer. The Reinsurer agrees to pay or
allow, as the case may be, its share of each such settlement in accordance with
this Contract.

 

B. Should there be a gross loss in excess of or equal to $1,000,000, the Company
may give the Reinsurer notice of payment made or its intention to make payment
on a certain date. If the Company has paid the loss, payment will be made by the
Reinsurer immediately. If the Company intends to pay the loss by a certain date
and has submitted proof of loss or similar document, payment will be due from
the Reinsurer 24 hours prior to that date, provided the Reinsurer has a period
of five working days after receipt of said notice to dispatch the payment. Cash
loss amounts specifically remitted by the Reinsurer as set forth herein will be
credited to the next quarterly account.

WARRANTY

The Company hereby represents to the Reinsurer that the information provided to
the Reinsurer set forth in Exhibit A is accurate and complete in all material
respects.

TERRORISM EXCESS RECOVERY

To the extent the Company makes recoveries under the Terrorism Risk Insurance
Act of 2002, as amended by the Terrorism Risk Insurance Extension Act of 2005
and the Terrorism Risk Insurance Program Reauthorization Act of 2007, and any
other replacements, extensions or amendments thereto (the “Act”), that relate to
specific claims under this Contract, a proportionate amount of such recovery
from the Act will be used to reduce the Loss hereunder.

SALVAGE AND SUBROGATION

 

A. The Reinsurer shall be credited with its proportionate share of salvage or
subrogation recoveries (i.e., reimbursement obtained or recovery made by the
Company, less the Reinsurer’s proportionate share of Loss Adjustment Expense
incurred in obtaining such reimbursement or making such recovery) on account of
claims and settlements involving reinsurance hereunder. The Company will enforce
its rights to subrogation relating to any Loss, a part of which Loss was
sustained by the Reinsurer, and prosecute all claims arising out of such rights.

 

B. In the event that there are no recoveries or the expenses exceed the amount
of recovery, subrogation or other related expenses shall be treated and paid by
the Reinsurer as part of Loss.

 

12



--------------------------------------------------------------------------------

RIGHT TO ASSOCIATE

When so requested in writing by the Reinsurer, the Company shall afford the
Reinsurer or the Reinsurer’s representatives the opportunity to associate with
the Company at the Reinsurer’s expense in the defense of any claim, suit, or
proceeding, and the Company and Reinsurer shall cooperate in every respect in
the defense of such claim, suit, or proceeding.

DELAYS. ERRORS AND OMISSIONS

Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, provided such delay, omission or
error is rectified upon discovery.

OFFSET

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract or any
other contract heretofore or hereafter entered into between the Company and the
Reinsurer, whether acting as assuming reinsurer or ceding company.

TAXES

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America, the District of Columbia or Canada.

FEDERAL EXCISE TAX

 

A. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 et seq. of the U.S. Internal Revenue Code of 1986, as
amended, and all related IRS Rulings) to the extent such premium is subject to
the Federal Excise Tax.

 

B. In the event of any return of premium becoming due hereunder, the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

 

C. As respects premiums ceded to Reinsurers under this Contract, the Reinsurer
agrees to indemnify the Company for any liability, expense, interest or penalty
it may incur by reason of the Reinsurer’s breach of this Article.

 

13



--------------------------------------------------------------------------------

RESERVES AND FUNDING

 

A. The Reinsurer shall provide funding under the terms of this Article only if
the Company shall be denied statutory credit for reinsurance ceded to that
Reinsurer pursuant to the credit for reinsurance law or regulations of any
regulatory authority having jurisdiction over the Company’s reserves. In the
event any of the provisions of this Article conflict with or otherwise fail to
satisfy the requirements of the appropriate credit for reinsurance statute or
regulation, this Article shall be deemed amended to conform to the appropriate
statute or regulation.

 

B. As regards Policies issued by the Company coming within the scope of this
Contract, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for unearned premium and
Losses covered hereunder which it shall be required by law to set up, it will
forward to the Reinsurer a statement showing the proportion of such reserves
which is applicable to the Reinsurer. The Reinsurer hereby agrees to fund such
reserves in respect of unearned premium, known outstanding Losses that have been
reported to the Reinsurer and Loss Adjustment Expense relating thereto, Losses
and Loss Adjustment Expense paid by the Company but not recovered from the
Reinsurer, plus reserves for losses incurred but not reported, as shown in the
statement prepared by the Company (herein referred to as “Reinsurer’s
obligations”) by funds withheld, cash advances or a Letter of Credit. The
Reinsurer shall have the option of determining the method of funding provided it
is acceptable to the insurance regulatory authorities having jurisdiction over
the Company’s reserves.

 

C. When funding by a Letter of Credit, the Reinsurer agrees to apply for and
secure timely delivery to the Company of a clean, irrevocable and unconditional
Letter of Credit issued by a bank and containing provisions acceptable to the
insurance regulatory authorities having jurisdiction over the Company’s reserves
in an amount equal to the Reinsurer’s proportion of said reserves. Such Letter
of Credit shall be issued for a period of not less than one year, and shall be
automatically extended for one year from its date of expiration or any future
expiration date unless 30 days (60 days where required by insurance regulatory
authorities) prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the Letter of Credit extended for any additional period.

 

D. The Reinsurer and Company agree that the Letters of Credit provided by the
Reinsurer pursuant to the provisions of this Contract may be drawn upon at any
time, notwithstanding any other provision of this Contract, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company for the following purposes, unless otherwise provided for in a
separate Trust Contract:

 

  1. To reimburse the Company for the Reinsurer’s obligations, the payment of
which is due under the terms of this Contract and which has not been otherwise
paid;

 

14



--------------------------------------------------------------------------------

  2. To make refund of any sum which is in excess of the actual amount required
to pay the Reinsurer’s obligations under this Contract;

 

  3. To fund an account with the Company for the Reinsurer’s obligations. Such
cash deposit shall be held in an interest bearing account separate from the
Company’s other assets, and interest thereon not in excess of the prime rate
shall accrue to the benefit of the Reinsurer;

 

  4. To pay the Reinsurer’s share of any other amounts the Company claims are
due under this Contract.

In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for subparagraph 1 or 3, or in the case of
subparagraph 4, the actual amount determined to be due, the Company shall
promptly return to the Reinsurer the excess amount so drawn. All of the
foregoing shall be applied without diminution because of insolvency on the part
of the Company or the Reinsurer.

 

E. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

F. At annual intervals, or more frequently as agreed but never more frequently
than quarterly, the Company shall prepare a specific statement of the
Reinsurer’s obligations, for the sole purpose of amending the Letter of Credit,
in the following manner:

 

  1. If the statement shows that the Reinsurer’s obligations exceed the balance
of credit as of the statement date, the Reinsurer shall, within 30 days after
receipt of notice of such excess, secure delivery to the Company of an amendment
to the Letter of Credit increasing the amount of credit by the amount of such
difference.

 

  2. If, however, the statement shows that the Reinsurer’s obligations are less
than the balance of credit as of the statement date, the Company shall, within
30 days after receipt of written request from the Reinsurer, release such excess
credit by agreeing to secure an amendment to the Letter of Credit reducing the
amount of credit available by the amount of such excess credit.

INURING REINSURANCE: NET RETAINED LINES

 

A.

This Contract applies only to that portion of any Policy which the Company
retains net for its own account (prior to deduction of any reinsurance that
inures solely to the benefit of the Company) and in calculating the amount of
any Loss hereunder, only Loss in respect of that portion of any Policy which the
Company retains net for

 

15



--------------------------------------------------------------------------------

  its own account shall be included. This Contract shall have the benefit of
inuring reinsurance contracts as per the schedule attached, on the same terms
and conditions obtained by the Company. These reinsurance contracts shall be
deemed in place and renewed at the same terms. The Reinsurer shall bear its
share of the cost of premium and reinstatement premium (but only provided such
reinstatement premiums correspond to an inuring recovery hereunder). The
Reinsurer’s share of the cost shall be calculated, for each reinsurance
contract, using the applicable premium adjusting rate to the applicable premium
for business reinsured hereunder. For purposes of this Article, inter-company
reinsurance shall be entirely disregarded.

 

B. The amount of the Reinsurer’s liability hereunder in respect of any Loss
shall not be increased by reason of the inability of the Company to collect from
any other reinsurer(s), whether specific or general, any amounts which may have
become due from such reinsurer(s), whether such inability arises from the
insolvency of such other reinsurer(s) or otherwise.

 

C. The Company shall be permitted to carry catastrophe reinsurance, recoveries
under which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.

ORIGINAL CONDITIONS

All reinsurance under this Contract shall be subject to the same rates, terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the respective Policies of the Company. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract.

THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Contract except as
expressly provided otherwise in the INSOLVENCY ARTICLE.

ENTIRE AGREEMENT AND AMENDMENTS

 

A. This Contract constitutes the entire agreement between the parties with
respect to the business reinsured by this Contract.

 

B. This Contract may be altered or amended in any of its terms and conditions by
mutual consent of the Company and the Reinsurer either by addenda hereto or (as
respects special acceptances only) by exchange of letters (to include electronic
mail); such addenda or letters will then constitute a part of this Contract.

 

C. This Article shall not be construed as limiting in any way the admissibility
of evidence regarding the formation, interpretation, purpose, or intent of this
Contract.

 

16



--------------------------------------------------------------------------------

SEVERABILITY

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws or regulations of any state or applicable regulatory jurisdiction, such
provision shall be considered void in such state or applicable regulatory
jurisdiction, but this shall not affect the validity or enforceability of any
other provision of this Contract or the enforceability of such provision in any
other jurisdiction.

GOVERNING LAW

This Contract shall be construed in accordance with the laws of the State of New
York without regard to its conflict of laws principles.

ACCESS TO RECORDS

The Reinsurer or its designated representatives shall have access to the books
and records of the Company on matters relating to this reinsurance at all
reasonable times for the purpose of obtaining information concerning this
Contract or the subject matter hereof.

CONFIDENTIALITY

The Reinsurer, except with the express prior written consent of the Company,
shall not directly or indirectly, communicate, disclose or divulge to any third
party, any knowledge or information that may be acquired either directly or
indirectly as a result of its participation in this Contract. The restrictions
as outlined in this Article shall not apply to communication or disclosures that
the Reinsurer is required to make to auditors, both internal and external,
affiliates, outside actuaries, consultants, retrocessionaires, legal counsel,
arbitrators involved in any arbitration procedures under this Contract or
disclosures required upon subpoena or other duly-issued order of a court or
other governmental agency or regulatory authority; however, such third parties
are to be informed of these confidentiality restrictions by the Reinsurer. The
Reinsurer shall not share, communicate or otherwise disseminate the Company’s
confidential information obtained by virtue of its subscription to this Contract
with any employees (either of the Reinsurer or any affiliate) associated with
its direct insurance operations.

INSOLVENCY

 

A.

In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor, with reasonable provision for verification, on the basis of the
liability of the Company without diminution because of the insolvency of the
Company or because the liquidator, receiver, conservator or statutory successor
of the Company has failed to pay all or a portion of any claim. It is agreed,
however, that the liquidator, receiver, conservator or statutory successor of
the Company shall give written notice to the Reinsurer of the pendency of a
claim against the Company indicating the Policy or bond reinsured which claim
would involve a possible liability on the part of the Reinsurer within a
reasonable time after such

 

17



--------------------------------------------------------------------------------

  claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the Company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the Company as part of the expense
of conservation or liquidation to the extent of a proportionate share of the
benefit which may accrue to the Company solely as a result of the defense
undertaken by the Reinsurer.

 

B. Where two or more Reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Company.

 

C. It is further agreed that, in the event of the insolvency of the Company, the
reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company or its liquidator, receiver, conservator, or statutory successor[,
except as provided by Section 4118(a) of the New York Insurance Law or except
(1) where this Contract specifically provides another payee of such reinsurance
in the event of the insolvency of the Company or (2) where the Reinsurer with
the consent of the direct insured or insureds has assumed such Policy
obligations of the Company as direct obligations of the Reinsurer to the payee
under such Policies and in substitution for the obligations of the Company to
such payees].

 

D. In the event of the insolvency of any company or companies listed in the
designation of “Company” under this Contract, this Article shall apply only to
the insolvent company or companies.

ARBITRATION

 

A. As a condition precedent to any right of action hereunder, any irreconcilable
dispute arising out of the interpretation, performance or breach of this
Contract, including the formation or validity thereof, whether arising before or
after the expiry or termination of the Contract, shall be submitted for decision
to a panel of three arbitrators. Notice requesting arbitration will be in
writing and sent by certified mail, return receipt requested, or such reputable
courier service as is capable of returning proof of receipt of such notice by
the recipient to the party demanding arbitration.

 

B. One arbitrator shall be appointed by each party. If either party fails to
appoint its arbitrator within 30 days after being requested to do so by the
other party, the latter, after 10 days’ notice by certified mail or reputable
courier as provided above of its intention to do so, may appoint the second
arbitrator.

 

C.

The two arbitrators shall, before instituting the hearing, appoint an impartial
third arbitrator who shall preside at the hearing. If the two arbitrators are
unable to

 

18



--------------------------------------------------------------------------------

  agree upon the third arbitrator within 30 days of their appointment, the
parties shall appoint the Umpire pursuant to the AIDA Reinsurance and Insurance
Arbitration Society - U.S. (ARIAS) Umpire Selection Procedure. If ARIAS fails to
appoint the third arbitrator within 30 days of being requested to do so, either
party may request a district court judge of the federal district court having
jurisdiction over the geographical area in which the arbitration is to take
place, or if the federal court declines to act, the state court having general
jurisdiction in such area to select the third arbitrator from a list of six
individuals (three named by each arbitrator previously appointed). All
arbitrators shall be neutral and disinterested active or former senior
executives of insurance or reinsurance companies or Underwriters at Lloyd’s,
London.

 

D. Within 30 days after notice of appointment of all arbitrators, the panel
shall meet and determine timely periods for briefs, discovery procedures and
schedules for hearings. Unless the panel agrees otherwise, arbitration shall
take place in New York City, New York, but the venue may be changed when deemed
by the panel to be in the best interest of the arbitration proceeding. The
decision of any two arbitrators when rendered in writing shall be final and
binding. The panel is empowered to grant interim relief as it may deem
appropriate.

 

E. The panel shall be relieved of all judicial formality and may abstain from
following the strict rules of law, procedure and evidence. The purposes of this
Contract are not to be defeated by a narrow, technical construction of its
provisions; it will be considered an honorable undertaking and will be subject
to liberal construction for the purpose of giving effect to the real intentions
of the parties hereto. The panel shall not be obligated to follow any one
state’s law, and instead shall make its decision considering the custom and
practice of the applicable insurance and reinsurance business as promptly as
possible following the termination of the hearings. Judgment upon the award may
be entered in any court having jurisdiction thereof.

 

F. Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorney’s fees, to the extent
permitted by law.

SERVICE OF SUIT

(This Article is not intended to conflict with or override the obligation of the
parties to arbitrate their disputes in accordance with the ARBITRATION ARTICLE
and is intended solely for the purpose of effectuating arbitration, including
the enforcement of any award entered in any such arbitration)

 

A

In the event of the failure of the Reinsurer to pay any amount claimed to be due
hereunder, the Reinsurer, at the request of the Company, shall submit to the

 

19



--------------------------------------------------------------------------------

  jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States. The
Reinsurer, once the appropriate court is selected, whether such court is the one
originally chosen by the Company and accepted by Reinsurer or is determined by
removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against it upon this Contract, shall abide by the final decision of
such court or of any appellate court in the event of an appeal. The validity
and/or enforceability of any arbitration award or judgment obtained in the
United States shall not be contested by the Reinsurer in any jurisdiction
outside of the United States.

 

B. It is further agreed that service of process in such suit may be made upon
Cahill Gordon & Reindel, LLP, 80 Pine Street, NY, NY 10005, and that in any suit
instituted, the Reinsurer will abide by the final decision of such court or of
any appellate court in the event of an appeal. The above-named is authorized and
directed to accept service of process on behalf of the Reinsurer in any such
suit and/or upon the request of the Company to give a written undertaking to the
Company that they will enter a general appearance upon the Reinsurer’s behalf in
the event such a suit shall be instituted.

 

C. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceedings instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

MODE OF EXECUTION

This Contract may be executed either by an original written ink signature of
paper documents, by an exchange of facsimile copies showing the original written
ink signature of paper documents, or by electronic signature by either party
employing appropriate software technology as to satisfy the parties at the time
of execution that the version of the document agreed to by each party shall
always be capable of authentication and satisfy the same rules of evidence as
written signatures. The use of any one or a combination of these methods of
execution shall constitute a legally binding and valid signing of this Contract.
This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

 

20



--------------------------------------------------------------------------------

INTERMEDIARY

Guy Carpenter is hereby recognized as the intermediary negotiating this Contract
and through whom all communications relating thereto shall be transmitted to the
Company or the Reinsurer.

Brokerage hereunder is 1.0% of the Ceded Reinsurance Premium.

[signature page follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Contract as of the date specified below:

 

COMPANY Tower Insurance Company of New York By  

/s/ Marina Contiero

Print Name  

Marina Contiero

Title  

Managing VP

Date  

9/27/13

REINSURER By  

/s/ Jerome Halgan

Print Name  

Jerome Halgan

Title  

Chief Underwriting Officer

Date  

9/26/13

 

22



--------------------------------------------------------------------------------

SCHEDULE OF INURING REINSURANCES

 

Description    Basis    Limit      Retention      Relnst.    Placed  

Casualty Clash XOL

   LOD      5,000,000         5,000,000       1 @ 100%      100 % 

1st Property XOL

   RAD      5,000,000         5,000,000       2 @ 100%      100 % 

2nd Property XOL

   RAD      20,000,000         10,000,000       1 @ 100%      100 % 

Property Auto Fac

   RAD      40,000,000         30,000,000       Unlimited Free      100 % 

 

23



--------------------------------------------------------------------------------

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY -

REINSURANCE - U.S.A.

(1) This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

(2) Without in any way restricting the operation of paragraph (1) of this Clause
it is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

Limited Exclusion Provision.*

 

I. It is agreed that the policy does not apply under any liability coverage, to
(injury, sickness, disease, death or destruction, (bodily injury or property
damage with respect to which an insured under the policy is also an insured
under a nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability.

 

II. Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

 

III. The inception dates and thereafter of all original policies as described in
II above, whether new, renewal or replacement, being policies which either

 

  (a) become effective on or after 1st May, 1960, or

 

  (b) become effective before that date and contain the Limited Exclusion
Provision set out above; provided this paragraph

(2) shall not be applicable to Family Automobile Policies, Special Automobile
Policies, or policies or combination policies of a similar nature, issued by the
Reassured on New York risks, until 90 days following approval of the Limited
Exclusion Provision by the Governmental Authority having jurisdiction thereof.

 

24



--------------------------------------------------------------------------------

(3) Except for those classes of policies specified in Clause II of paragraph
(2) and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad)

Protective Liability, Manufacturers and Contractors Liability, Product
Liability, Professional and Malpractice Liability, Storekeepers

Liability, Garage Liability, Automobile Liability (including Massachusetts Motor
Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

It is agreed that the policy does not apply:

Broad Exclusion Provision.*

 

I. Under any Liability Coverage, to (injury, sickness, disease, death or
destruction (bodily injury or property damage

(a) with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

(b) resulting from the hazardous properties of nuclear material and with respect
to which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

 

II. Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to (immediate medical or surgical relief, (first aid, to
expenses incurred with respect to (bodily injury, sickness, disease or death
(bodily injury resulting from the hazardous properties of nuclear material and
arising out of the operation of a nuclear facility by any person or
organization.

 

25



--------------------------------------------------------------------------------

III. Under any Liability Coverage to (injury, sickness, disease, death or
destruction (bodily injury or property damage resulting from the hazardous
properties of nuclear material, if

(a) the nuclear material (1) is at any nuclear facility owned by, or operated by
or on behalf of, an insured or (2) has been discharged or dispersed therefrom;

(b) the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or

(c) the (injury, sickness, disease, death or destruction (bodily injury or
property damages arises out of the furnishing by an insured of services,
materials, parts or equipment in connection with the planning, construction,
maintenance, operation or use of any nuclear facility, but if such facility is
located within the United States of America, its territories, or possessions or
Canada, this exclusion (c) applies only to (injury to or destruction of property
at such nuclear facility (property damage to such nuclear facility and any
property thereat.

 

IV. As used in this endorsement:

“Hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material,” “special nuclear material,” and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; “nuclear facility” means

(a) any nuclear reactor,

(b) any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

(c) any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235, (d) any structure,
basin, excavation, premises or place prepared or used for the storage or
disposal of waste, and includes the site on which any of the foregoing is
located, all operations conducted on such site and all premises used for such
operations; “nuclear reactor” means any apparatus designed or used to sustain
nuclear fission in a self-supporting chain reaction or to contain a critical
mass of fissionable material;

 

26



--------------------------------------------------------------------------------

(With respect to injury to or destruction of property, the word “injury” or
“destruction” (“property damage” includes all forms of radioactive contamination
of property (includes all forms of radioactive contamination of property.

 

V. The inception dates and thereafter of all original policies affording
coverages specified in this paragraph (3), whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

(i) Garage and Automobile Policies issued by the Reassured on New York risks, or

(ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts, until 90 days following approval of the Broad Exclusion Provision
by the Governmental Authority having jurisdiction thereof.

(4) Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association of the Independent Insurance Conference of Canada.

 

*NOTE:   The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

21/9/67

N.M.A. 1590

BRMA 35A

 

27



--------------------------------------------------------------------------------

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE -

CANADA

 

1. This Contract does not cover any loss or liability accruing to the Reinsured
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber, or association.

 

2. Without in any way restricting the operation of paragraph 1 of this clause it
is agreed that for all purposes of this Contract all the original liability
contracts of the Reinsured, whether new, renewal or replacement, of the
following classes, namely,

Personal Liability. Farmers’ Liability. Storekeepers’ Liability.

which become effective on or after 31st December 1984, shall be deemed to
include, from their inception dates and thereafter, the following provision:

Limited Exclusion Provision.

This Policy does not apply to bodily injury or property damage with respect to
which the Insured is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other group or pool of insurers or would be an
Insured under any such policy but for its termination upon exhaustion of its
limits of liability.

With respect to property, loss of use of such property shall be deemed to be
property damage.

 

3. Without in any way restricting the operation of paragraph 1 of this clause it
is agreed that for all purposes of this Contract all the original liability
contracts of the Company, whether new, renewal or replacement, of any class
whatsoever (other than Personal Liability, Farmers’ Liability, Storekeepers’
Liability or Automobile Liability contracts), which become effective on or after
31st December 1984, shall be deemed to include, from their inception dates and
thereafter, the following provision:

Broad Exclusion Provision.

It is agreed that this Policy does not apply:

 

  (a) to liability imposed by or arising under The Nuclear Liability Act; nor

 

  (b) to bodily injury or property damage with respect to which an Insured under
this Policy is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other insurer or group or pool of insurers or would
be an Insured under any such policy but for its termination upon exhaustion of
its limit of liability; nor

 

28



--------------------------------------------------------------------------------

  (c) to bodily injury or property damage resulting directly or indirectly from
the nuclear energy hazard arising from:

 

  (i) the ownership, maintenance, operation or use of a nuclear facility by or
on behalf of an Insured;

 

  (ii) the furnishing by an Insured of services, materials, parts or equipment
in connection with the planning, construction, maintenance, operation or use of
any nuclear facility; and

 

  (iii) the possession, consumption, use, handling, disposal or transportation
of fissionable substances or of other radioactive material (except radioactive
isotopes, away from a nuclear facility, which have reached the final stage of
fabrication so as to be usable for any scientific, medical, agricultural,
commercial or industrial purpose) used, distributed, handled or sold by an
Insured.

As used in this Policy:

 

1. The term “nuclear energy hazard” means the radioactive, toxic, explosive or
other hazardous properties of radioactive material;

 

2. The term “radioactive material” means uranium, thorium, plutonium, neptunium,
their respective derivatives and compounds, radioactive isotopes of other
elements and any other substances that the Atomic Energy Control Board may, by
regulation, designate as being prescribed substances capable of releasing atomic
energy, or as being requisite for the production, use or application of atomic
energy;

 

3. The term “nuclear facility” means:

 

  (a) any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of plutonium,
thorium and uranium or any one or more of them;

 

  (b) any equipment or device designed or used for (i)separating the isotopes of
plutonium, thorium and uranium or any one or more of them, (ii) processing or
utilizing spent fuel, or (iii) handling, processing or packaging waste;

 

  (c) any equipment or device used for the processing, fabricating or alloying
of plutonium, thorium or uranium enriched in the isotope uranium 233 or in the
isotope uranium 235, or any one or more of them if at any time the total amount
of such material in the custody of the Insured at the premises where such
equipment or device is located consists of or contains more than 25 grams of
plutonium or uranium 233 or any combination thereof, or more than 250 grams of
uranium 235;

 

29



--------------------------------------------------------------------------------

  (d) any structure, basin, excavation, premises or place prepared or used for
the storage or disposal of waste radioactive material; and includes the site on
which any of the foregoing is located, together with all operations conducted
thereon and all premises used for such operations.

 

4. The term “fissionable substance” means any prescribed substance that is, or
from which can be obtained, a substance capable of releasing atomic energy by
nuclear fission.

 

5. With respect to property, loss of use of such property shall be deemed to be
property damage.

N.M.A. 1979a

01/04/96

 

30



--------------------------------------------------------------------------------

NUCLEAR ENERGY RISKS EXCLUSION CLAUSE (REINSURANCE) (1994) (WORLDWIDE EXCLUDING
U.S.A. & CANADA)

This Contract shall exclude Nuclear Energy Risks whether such risks are written
directly and/or by way of reinsurance and/or via Pools and/or Associations.

For all purposes of this Contract Nuclear Energy Risks shall mean all first
party and/or third party insurances or reinsurances (other than Workers’
Compensation and Employers’ Liability) in respect of:

 

  (I) All Property on site of a nuclear power station.

Nuclear Reactors, reactor buildings and plant and equipment therein on any site
other than a nuclear power station.

 

  (II) All Property, on any site (including but not limited to the sites
referred to in (I) above) used or having been used for:

 

  (a) The generation of nuclear energy; or

 

  (b) The Production, Use or Storage of Nuclear Material.

 

  (III) Any other Property eligible for insurance by the relevant local Nuclear
Insurance Pool and/or Association but only to the extent of the requirements of
that local Pool and/or Association.

 

  (IV) The supply of goods and services to any of the sites described in (I) to
(III) above, unless such insurances or reinsurance shall exclude the perils or
irradiation and contamination by Nuclear Material.

Except as undernoted, Nuclear Energy Risks shall not include:

 

(i) Any insurance or reinsurance in respect of the construction or erection or
installation or replacement or repair or maintenance or decommissioning of
Property as described in (I) to (III) above (including contractors’ plant and
equipment);

 

(ii) Any Machinery Breakdown or other Engineering insurance or reinsurance not
coming within the scope of (I) above; Provided always that such insurance or
reinsurance shall exclude the perils or irradiation and contamination by Nuclear
Material.

However, the above exception shall not extend to:

 

  (1) The provision of any insurance or reinsurance whatsoever in respect of:

 

  (a) Nuclear Material;

 

  (b) Any Property in the High Radioactivity Zone or Area of any Nuclear
Installation as from the introduction of Nuclear Material or - for reactor
installations - as from fuel loading or first criticality where so agreed with
the relevant local Nuclear Insurance Pool and/or Association.

 

31



--------------------------------------------------------------------------------

  (2) The provision of any insurance or reinsurance for the undernoted perils:

 

  •   Fire, lightning, explosion;

 

  •   Earthquake;

 

  •   Aircraft and other aerial devices or articles dropped therefrom;

 

  •   Irradiation and radioactive contamination;

 

  •   Any other peril insured by the relevant local Nuclear Insurance Pool
and/or Association;

In respect of any other Property not specified in (1) above which directly
involves the Production, Use or Storage of Nuclear Material as from the
introduction of Nuclear Material into such Property.

Definitions

Nuclear Material” means:

 

  (i) Nuclear fuel, other than natural uranium and depleted uranium, capable of
producing energy by a self-sustaining chain process of nuclear fission outside a
Nuclear Reactor, either alone or in combination with some other material; and

 

  (ii) Radioactive Products or Waste.

“Radioactive Products or Waste” means any radioactive material produced in, or
any material made radioactive by exposure to the radiation incidental to the
production or utilization of nuclear fuel, but does not include radioisotopes
which have reached the final state of fabrication so as to be usable for any
scientific, medical, agricultural, commercial or industrial purpose.

“Nuclear Installation” means:

 

(i) Any Nuclear Reactor;

 

(ii) Any factory using nuclear fuel for the production of Nuclear Material, or
any factory for the processing of Nuclear Material, including any factory for
the reprocessing of irradiated nuclear fuel; and

 

(iii) Any facility where Nuclear Material is stored, other than storage
incidental to the carriage of such material.

 

32



--------------------------------------------------------------------------------

“Nuclear Reactor” means any structure containing nuclear fuel in such an
arrangement that a self-sustaining chain process of nuclear fission can occur
therein without an additional source of neutrons.

“Production, Use or Storage of Nuclear Material” means the production,
manufacture, enrichment, conditioning, processing, reprocessing, use, storage,
handling and disposal of Nuclear Material.

“Property” shall mean all land, buildings, structures, plant, equipment,
vehicles, contents (including but not limited to liquids and gases) and all
materials of whatever description whether fixed or not.

“High Radioactivity Zone or Area” means:

 

(i) For nuclear power stations and Nuclear Reactors, the vessel or structure
which immediately contains the core (including its supports and shrouding) and
all the contents thereof, the fuel elements, the control rods and the irradiated
fuel store; and

 

(ii) For non-reactor Nuclear Installations, any area where the level of
radioactivity requires the provision of a biological shield.

N.M.A. 1975a

 

33



--------------------------------------------------------------------------------

Exhibit A

 

  1.0

   LOGO [g604945folder_icon.jpg] Overview

  1.1

   LOGO [g604945pdf_icon.jpg] 2012 Annual Report

  1.2

   LOGO [g604945xls_icon.jpg] 2013renewalsubmission12102012.xlsx

  1.3

   LOGO [g604945doc_icon.jpg] CA WC history (4)

  1.4

   LOGO [g604945ppt_icon.jpg] Management Bios

  1.5

   LOGO [g604945ppt_icon.jpg] Overview

  1.6

   LOGO [g604945pdf_icon.jpg] Acquisitions

  1.7

   LOGO [g604945xls_icon.jpg] Historical development by year

  2.0

   LOGO [g604945folder_icon.jpg] Premium and Exposure Data

  2.1

   LOGO [g604945xls_icon.jpg] California WC June 2013

  2.2

   LOGO [g604945pdf_icon.jpg] RYG - With Hazard grades (updated 100111).pdf

  2.3

   LOGO [g604945xls_icon.jpg] WC All States June 2013

  3.0

   LOGO [g604945folder_icon.jpg] Rate Information

  3.1

   LOGO [g604945zip_icon.jpg] Policy Details 2012 California

  3.2

   LOGO [g604945xls_icon.jpg] 2013renewalsubmission12102012.xlsx

  3.3

   LOGO [g604945xls_icon.jpg] CA Rate History - All Companies 2010 to 2013

  3.4

   LOGO [g604945xls_icon.jpg] CA WC Rate Changes

  3.5

   LOGO [g604945xls_icon.jpg] Brokerage WC Price Monitoring May 2013

  3.6

   LOGO [g604945xls_icon.jpg] WC Price Monitoring May 2013 NBIS and EE Hall

  3.7

   LOGO [g604945xls_icon.jpg] NSM Temp Staffing Policy Details CA Only

  3.8

   LOGO [g604945xls_icon.jpg] NSM All Comp Policy Details CA Only

  3.9

   LOGO [g604945xls_icon.jpg] California WC

 

34



--------------------------------------------------------------------------------

Exhibit A (continued)

 

  3.10

   LOGO [g604945xls_icon.jpg] RTH PEO renewal policy detail 2013

  3.11

   LOGO [g604945xls_icon.jpg] 2013 Renewal - Summary of Policy Prem Changes

  4.0

   LOGO [g604945folder_icon.jpg] Experience Data

  4.1

   LOGO [g604945zip_icon.jpg] CA WC Claims

  4.2

   LOGO [g604945folder_icon.jpg] Claims Guidelines and Authority Levels

  4.2.1

   LOGO [g604945pdf_icon.jpg] Tower Group Companies - WC Medical Only Best
Practices

  4.2.2

   LOGO [g604945pdf_icon.jpg] Tower Group Companies - WC Indemnity Claim Best
Practices 081512

  4.2.3

   LOGO [g604945pdf_icon.jpg] Audit Protocol Manual final 12-2012

  4.3

   LOGO [g604945xls_icon.jpg] WC CA Programs 2Q2013

  4.4

   LOGO [g604945xls_icon.jpg] WC CA Brokerage Triangle 2Q2013

  4.5

   LOGO [g604945doc_icon.jpg] Data Scope Documentation

  4.6

   LOGO [g604945folder_icon.jpg] Program Data - SRS

  4.6.1

   LOGO [g604945xls_icon.jpg] Buffer Layer Only SRS Indicated IBNR 2Q2013 using
0531 data

  5.0

   LOGO [g604945folder_icon.jpg] Reinsurance

  5.1

   LOGO [g604945xls_icon.jpg] 2011 EXCESS SUBMISSION

  5.2

   LOGO [g604945pdf_icon.jpg] 2012renewalsubmission

  5.3

   LOGO [g604945pdf_icon.jpg] Tower Group 2010 Reinsurance Proposal

  5.4

   LOGO [g604945xls_icon.jpg] 2013 Tower Group - Sum of Excess Terms

  5.5

   LOGO [g604945xls_icon.jpg] Tower Group Inuring RI 2013

  6.0

   LOGO [g604945folder_icon.jpg] Reserve Analysis - WC Only

  6.1

   LOGO [g604945xls_icon.jpg] Analysis_Brokerage_2Q2013_WC_(e)

  6.2

   LOGO [g604945xls_icon.jpg] Brokerage Claim Count WC only (e)

 

35



--------------------------------------------------------------------------------

Exhibit A (continued)

 

  6.3

   LOGO [g604945xls_icon.jpg] Brokerage and Program WC ULR 5 31 2013 (e)

  6.4

   LOGO [g604945xls_icon.jpg] Programs Analysis 2Q13 8 5 2013 WC only (e)

  6.5

   LOGO [g604945folder_icon.jpg] Specific Program Historical Triangle

  6.5.1

   LOGO [g604945xls_icon.jpg] AEQ AL Historical Data

  6.5.2

   LOGO [g604945xls_icon.jpg] AEQ WC Historical Data

  6.5.3

   LOGO [g604945xls_icon.jpg] CareWest Historical Data

  6.5.4

   LOGO [g604945xls_icon.jpg] CNIC Runoff Historical data

  6.5.5

   LOGO [g604945xls_icon.jpg] EE Hall Historical Data

  6.5.6

   LOGO [g604945xls_icon.jpg] Midwest Historical Data

  6.5.7

   LOGO [g604945xls_icon.jpg] NSM Historical Data

  6.5.8

   LOGO [g604945xls_icon.jpg] RTH Historical Data

  6.5.9

   LOGO [g604945xls_icon.jpg] WCNW Historical Data

  7.0

   LOGO [g604945folder_icon.jpg] Reserve Analysis Other Lines of Business

  7.1

   LOGO [g604945xls_icon.jpg] Analysis_Brokerage_2Q2013_Products_(e)

  7.2

   LOGO [g604945xls_icon.jpg] Analysis_Brokerage_2Q2013_AL_(e)

  7.3

   LOGO [g604945xls_icon.jpg] Analysis_Brokerage_2Q2013_CMPL_(e)

  7.4

   LOGO [g604945xls_icon.jpg] Analysis_Brokerage_2Q2013_OL_(e)

  7.5

   LOGO [g604945xls_icon.jpg] Brokerage Claim Counts as of 2013 2Q All other LOB
Ex WC (e)

  7.6

   LOGO [g604945xls_icon.jpg] Programs Analysis 2Q13 8 5 2013 Non WC LOBs (e)

  7.7

   LOGO [g604945xls_icon.jpg] Commercial_Lines_Mix_as_of_Q2_2013_-_for_release_4

  7.8

   LOGO [g604945doc_icon.jpg] Commercial_Memo_v2_rev_

  7.9

   LOGO [g604945xls_icon.jpg] Plan 2H 2013 v3

 

36



--------------------------------------------------------------------------------

Exhibit A (continued)

 

  7.10

   LOGO [g604945xls_icon.jpg] Pricing_and_Business_Mix_for_Specialty_v10_release

  7.11

   LOGO [g604945doc_icon.jpg] Specialty_Memo

  7.12

   LOGO [g604945xls_icon.jpg] Subject Premium Plan 2H 2013 v2 ALAE Split

  7.13

   LOGO [g604945xls_icon.jpg] Analysis_Brokerage_2Q2013_CMPP_(e)

  7.14

   LOGO [g604945xls_icon.jpg] Subject Premium Plan 2H 2013 v3 Liab CMPP

  7.15

   LOGO [g604945xls_icon.jpg] Non WC Class Distribution June 2013.xlsx

  8.0

   LOGO [g604945folder_icon.jpg] Financial Statements

  8.1

   LOGO [g604945folder_icon.jpg] GAAP

  8.1.1

   LOGO [g604945pdf_icon.jpg] 2010 10K-A

  8.1.2

   LOGO [g604945pdf_icon.jpg] 2011 10K-A

  8.1.3

   LOGO [g604945pdf_icon.jpg] 2012 10K-A

  8.1.4

   LOGO [g604945pdf_icon.jpg] Q1 2012 10Q - A

  8.1.5

   LOGO [g604945pdf_icon.jpg] Q1 2013 10Q

  8.1.6

   LOGO [g604945pdf_icon.jpg] Q2 2012 10Q - A

  8.1.7

   LOGO [g604945pdf_icon.jpg] Q3 2012 10Q - A

  8.2

   LOGO [g604945folder_icon.jpg] Statutory

  8.2.1

   LOGO [g604945folder_icon.jpg] annual statement

  8.2.1.1

   LOGO [g604945zip_icon.jpg] Tower Group Companies 2010 Annual Statement

  8.2.1.2

   LOGO [g604945zip_icon.jpg] Tower Group Companies Annual statement 2011

  8.2.1.3

   LOGO [g604945zip_icon.jpg] Tower Group Companies Annual Statement 2012

  8.2.2

   LOGO [g604945folder_icon.jpg] combined annual statement

  8.2.2.1

   LOGO [g604945pdf_icon.jpg] 00046_38_P_2010_O_C_1_00_NA_P

 

37



--------------------------------------------------------------------------------

Exhibit A (continued)

 

  8.2.2.2

   LOGO [g604945pdf_icon.jpg] 00046_38_P_2011_O_C_1_00_NA_P

  8.2.2.3

   LOGO [g604945pdf_icon.jpg] 00046_38_P_2012_O_C_1_00_NA_P

  8.2.2.4

   LOGO [g604945pdf_icon.jpg] 00089_38_P_2011_O_C_1_00_NA_P

  8.2.2.5

   LOGO [g604945pdf_icon.jpg] 00411_38_P_2012_O_C_1_00_NA_P

  8.2.2.6

   LOGO [g604945pdf_icon.jpg] AMENDED 2010 TOWER COMBINED 7-1-11 bar code

  8.2.2.7

   LOGO [g604945pdf_icon.jpg] TICNY Combined Amended 2012 Annual Statement for
printer

  8.2.3

   LOGO [g604945folder_icon.jpg] quarterly statement

  8.2.3.1

   LOGO [g604945zip_icon.jpg] Tower Group Companies 1Q12

  8.2.3.2

   LOGO [g604945zip_icon.jpg] Tower Group Companies 1Q2013

  8.2.3.3

   LOGO [g604945zip_icon.jpg] Tower Group Companies 2Q12

  8.2.3.4

   LOGO [g604945zip_icon.jpg] Tower Group Companies 3Q12 statements

  8.3

   LOGO [g604945folder_icon.jpg] Proxy

  8.3.1

   LOGO [g604945pdf_icon.jpg] 2010 Proxy

  8.3.2

   LOGO [g604945pdf_icon.jpg] 2011 Proxy

  8.3.3

   LOGO [g604945pdf_icon.jpg] 2012 Proxy

  8.4

   LOGO [g604945folder_icon.jpg] Annual Reports

  8.4.1

   LOGO [g604945pdf_icon.jpg] Annual Report - Romance Copy - 2010

  8.4.2

   LOGO [g604945pdf_icon.jpg] Annual Report - Romance Copy - 2011

  8.4.3

   LOGO [g604945pdf_icon.jpg] Annual Report - Romance Copy - 2012

  9.0

   LOGO [g604945folder_icon.jpg] Rating Agency Presentations

  9.1

   LOGO [g604945pdf_icon.jpg] AMB 2013 Final (exhibits)

  9.2

   LOGO [g604945pdf_icon.jpg] AMB 2013 Final (presentation)

 

38



--------------------------------------------------------------------------------

Exhibit A (continued)

 

  9.3

   LOGO [g604945pdf_icon.jpg] Fitch Presentation Draft 2012-12-17

10.0

   LOGO [g604945folder_icon.jpg] Pending Litigations

10.1

   LOGO [g604945pdf_icon.jpg] 12727_1_CaseID12727 COMPLAINT1 (2)

10.2

   LOGO [g604945pdf_icon.jpg] 12731_1_Feighay v Tower Group COMPLAINT1

 

39